BUKH LAW FIRM, PLLC

ATTORNEYS & COUNSELORS AT LAW

1123 AVENUE Z
BROOKLYN, NY 11235

 

TELEPHONE (718) 376-4766
FACSIMILE (718) 376-3033
www. bukhlaw. com.

JUNE 20, 2019

THE HONORABLE CHERYL L. POLLACK, MAGISTRATE JUDGE

U.S. DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK
2225 Cadman Plaza East

Brooklyn, NY 11201

Via Case Management/Electronic Case Files (CM/ECF) system
RE: Schneider, et al. v. O’ Neill, et al, CASE No.: 1:17cev-05416-KAM-CLP

CASE STATUS UPDATE
Honorable Judge Pollack:

I am counsel for the Defendants in the above-stated case and write to the Court in response to Dr.
Schneider’s June 19, 2019 letter to the Court.

The letter penned by Dr. Schneider is indicative of the very thing my clients seek protection
from. For whatever reason, Dr. Schneider insists on making horrendous claims and accusations,
and fantastic allegations, yet has no evidence to substantiate her claims. Yet her defamatory
words and actions are severely damaging my client both on a personal and professional level.
The pervasiveness and lengths to which Dr. Schneider has gone to damage my client have
impacted him on almost every level. Simply walking down the street, Mr. O’ Neill has neighbors
stopping him and stating their condolences regarding the vicious things they have read on social
media stemming from Dr. Schneider. This has to stop, as the irreparable nature of the harm Dr.
Schneider is causing continues to grow each and every day.

In Plaintiffs June 19, 2019 letter she states false things including, but not limited to:

Mr. O’Neill takes $500K to treat anxiety;

He has “dirty money”;

He is extremely dangerous;

He has a cult;

He was sued many times for beating people, not paying taxes, and money trafficking;
He is feared by people who supported him;

He has engaged in sexual molestations;

Ete.

oo a! Ya alS
These allegations and others in Plaintiff's letter are unequivocally false and are again indicative
of the smear campaign Plaintiff has been engaged in to injure Derek O’Neill. Falsely and
maliciously accusing Mr. O’Neill of sexual molestations and poisoning people in an attempt to
damage and hurt him is at the very heart of what defamation is. Mr. O’Neill needs protection
from such baseless attempts to hurt him, his reputation and cause him irreparable harm.
Freedom of speech, which Dr. Schneider demands, does not give her the right to engage in
defamation to utterly destroy a man, his philanthropic causes and his family.

Dr. Schneider has now colluded with Calamity News, believed to be some type of tabloid media
outlet or possibly just a single individual, to spread Dr. Schneider’s propaganda on social media,
including Facebook, to cause injury to Mr. O’Neill.

With the nature and severity of the allegations Dr. Schneider feels free to disseminate about
Derek O’Neill, without fear of repercussion or thought of who she may be damaging, Mr.
O’Neill is seeking the Court’s assistance to provide some level of protection. Defendant asks
where is even an iota of evidence to corroborate any of the insidious claims being made by Dr.
Schneider. This is explicatory of why Mr. O’Neill has anxiety and angst about the lengths and
depths Dr. Schneider will go to destroy an innocent man who turned her away and recommended
she seek medical help.

In reviewing the blog attached to Dr. Schneider’s Letter, nowhere in the blog is Dr. Schneider’s
name ever stated. It is curious that Dr. Schneider has no problem very specifically and
defamatorily attacking Mr. O’Neill, but the moment Mr. O’Neill seeks to protect himself from
the onslaught of attacks lodged against him, Dr. Schneider calls foul play. It is further reason
why Defendant’s seek protection from Plaintiff and her campaign of defamation against Mr.
O’Neill.

Again, Defendant seeks relief from the Court to protect Mr. O’Neill from Dr. Schneider’s
attacks. Defendants’ request for the entry of a restraining order preventing the parties from
mentioning the other party’s name, directly or indirectly, or through third parties in public
(“Public Statements’). Public Statements should include, but not be limited to posts or writings
to or on the internet, articles, books, letters, speaking engagements, interviews or verbal or
written conversations with or to third parties.

I have also attached a copy of the letter Dr. Schneider signed back in February 2017, apologizing
for the very thing she continues to do. If the Court needs anything further regarding this or
would like additional emails or information evidencing Dr. Schneider’s attacks on Derek
O’Neill, please don’t hesitate to inquire.
I am also sending a copy of this letter directly to Plaintiffs Via First Class Mail and Registered
Mail (Return Receipt Requested).

Thank you.
Sincerely,

BUKH LAw FIRM, PLLC

Chris C. Rogers
Attorneys for Defendants

Encl.

Cc: TATIANA SCHNEIDER, MD
135 Sea Breeze Ave
Apt 407
Brooklyn, NY 11224

TATIANA SCHNEIDER, MD
228 W. 71st Street

Apt. 12A

New York, NY 10023

INTEGRATIVE MEDICAL, PC
30 West 63rd Street

Suite 12N

New York, NY 10023
